STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

                                                                                  FILED
In re: M.G. and E.G.                                                            May 22, 2017
                                                                               RORY L. PERRY II, CLERK
No. 16-1191 (Wood County 15-JA-141 & 15-JA-142)                              SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA



                              MEMORANDUM DECISION
         Petitioner Mother K.G., by counsel Thomas B. Karr, appeals the Circuit Court of Wood
County’s November 22, 2016, order terminating her parental rights to M.G. and E.G.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”), Debra
L. Steed, filed a response on behalf of the children in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in denying her motion to extend her
improvement period and in failing to consider a less-restrictive dispositional alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2015, the DHHR filed an abuse and neglect petition against the parents
that alleged that the home was in an unsanitary and unsafe condition, primarily due to the
presence of multiple active methamphetamine laboratories. According to a law enforcement
officer who investigated petitioner’s home, it was in deplorable condition and filled with trash
and feces.

        In October of 2015, the parents both stipulated to allegations in the petition, and the
circuit court granted them post-adjudicatory improvement periods. Eventually, in May of 2016,
petitioner was granted an improvement period as disposition. However, throughout the course of
their improvement periods, the parents failed to make significant changes in their parenting.
Specifically, although she was initially compliant with services, petitioner began missing family
therapy appointments. Further, petitioner had not visited the children in the two months
preceding the final dispositional hearing.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).


                                                1

        In November of 2016, the circuit court held a final dispositional hearing, during which a
service provider testified that petitioner failed to implement the skills taught during services. In
fact, the provider testified that petitioner was actually regressing in her ability to parent over the
course of her improvement periods. The provider also testified to the parents’ poor decision
making regarding the conditions in the home, including their willingness to store food in
cupboards that contained cockroaches or use appliances that the insects had been in contact with.
According to this provider, the parents took a limited degree of responsibility for the conditions
in the home in that they felt as if they did not need to correct the infestations because they were
not responsible for causing them.

        Regarding the parents’ living situation, the circuit court heard testimony about the
parents’ move from their original residence into a new home, which thereafter became infested
with cockroaches and bed bugs, thereby rendering it unsuitable for the children. Upon moving to
their current residence, the parents failed to follow recommendations to prevent the
transportation of insects from one residence to the next, as evidenced by the presence of
cockroaches in their current home. Petitioner moved for an extension of her improvement period,
but the circuit court denied the motion. Ultimately, the circuit court found that the parents’
current home was unfit for the children, given the continued presence of cockroaches and a lack
of running water or furniture. The circuit court also found that the parents permitted
inappropriate individuals, including sex offenders, to visit the home. As such, the circuit court
found there was no reasonable likelihood that petitioner could substantially correct the conditions
of abuse and neglect and that termination of her parental rights was necessary for the children’s
welfare. Accordingly, the circuit court terminated petitioner’s parental rights.2 It is from the
dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).



       2
      The parental rights of all parents to all children were terminated below. According to the
DHHR, the permanency plan for the children is adoption by the maternal grandparents.


                                                  2

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the circuit court’s denial of petitioner’s motion to extend her improvement period or
in the circuit court’s termination of her parental rights.

         First, petitioner argues that the circuit court erred in denying her motion for an extension
of her improvement period. According to petitioner, she fully complied with the terms of her
improvement period and had substantially corrected the conditions of abuse and neglect by
securing a new residence free of the issues from which the prior homes suffered. The Court,
however, does not agree. Contrary to petitioner’s argument on appeal that she had not seen any
issues with insects since moving to her current residence, the record shows that she specifically
testified to finding cockroaches on her walker while at her doctor’s office. This incident took
place after petitioner’s move to her new residence. The record also shows that petitioner
admitted that she failed to take all appropriate steps recommended to ensure that the parents did
not transport insects from one home to another, such as failing to set traps in the new residence
prior to moving belongings there and bringing a television from the old residence to the new
residence against advice regarding insects’ ability to live inside electronic devices.

       Pursuant to West Virginia Code § 49-4-610(6), a circuit court may extend an
improvement period granted at disposition upon a finding that the parent “has substantially
complied with the terms of the improvement period[,]” among other requirements. Here, the
record is clear that petitioner failed to substantially comply with the terms of her improvement
period. As noted above, in the months leading to the dispositional hearing, petitioner missed
many therapy appointments and visits with the children. Moreover, the record shows that during
her improvement periods, petitioner moved from one uninhabitable home to a suitable home,
which she and the father then rendered uninhabitable. Moreover, after securing a second suitable
home, petitioner and the father failed to take the appropriate precautions to protect this home
from also becoming uninhabitable. Based upon this evidence, it is clear that petitioner failed to
substantially comply with the terms of her improvement period, as evidence by the persistent
nature of the underlying conditions of abuse and neglect present throughout the proceedings.
Accordingly, the circuit court did not err in denying petitioner’s motion to extend her
improvement period.

        Finally, petitioner argues that the circuit court erred in terminating her parental rights
because it failed to consider less-restrictive dispositional alternatives. According to petitioner,
the circuit court more appropriately should have terminated only her custodial rights so that she
could have later petitioned the circuit court for custody of the children. We do not agree.
Pursuant to West Virginia Code § 49-4-604(c)(3), a situation in which there is no reasonable
likelihood the conditions of abuse and neglect can be substantially corrected includes one in
which

       [t]he abusing parent . . . [has] not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare or life of the child .
       ...

                                                 3

The circuit court made this finding in regard to petitioner, based upon her inability to implement
the skills taught through services and the continued presence of the conditions giving rise to the
petition. According to the circuit court, the parents “occupied three . . . separate homes since the
filing of the petition, two of which were found to be in deplorable condition.” As to the third
residence, the circuit court heard testimony that the parents failed to take appropriate steps to
prevent another insect infestation and had, in fact, already witnessed insects that were
transported from their prior residence.

        Based upon the evidence, the circuit court found that petitioner had “an inability to
follow directions of the providers and [was] unable to commit to the programs” the DHHR
offered to remedy the conditions of abuse and neglect. As such, the circuit court had sufficient
evidence upon which to find that there was no reasonable likelihood petitioner could
substantially correct the conditions of abuse and neglect. The circuit court also found that
termination of petitioner’s parental rights was necessary for the children’s welfare. Pursuant to
West Virginia Code § 49-4-604(b)(6), circuit courts are directed to terminate a parent’s parental
rights upon such findings. We have also held as follows:

               “Termination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W. Va.Code [§]
       49-6-5 [now West Virginia Code § 49-4-604] . . . may be employed without the
       use of intervening less restrictive alternatives when it is found that there is no
       reasonable likelihood under W. Va.Code [§] 49-6-5(b) [now West Virginia Code
       § 49-4-604(c)] . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court’s termination of petitioner’s parental rights.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 22, 2016, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: May 22, 2017


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker


                                                 4